UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28034 AdvanSource Biomaterials Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-3186647 (I.R.S. Employer Identification No.) 229 Andover Street, Wilmington, Massachusetts (Address of principal executive offices) (Zip Code) (978) 657-0075 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes qNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of August 12, 2011, there were 21,350,055 of the registrant’s Common Stock outstanding. ADVANSOURCE BIOMATERIALS CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets at June 30, 2011 and March 31, 2011 3 Condensed Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the three months ended June 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 -2- PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AdvanSource Biomaterials Corporation Condensed Consolidated Balance Sheets (Unaudited - in thousands, except share and per share amounts) June 30, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable-trade, net of allowance of $5 as of June 30, 2011 and March 31, 2011 69 Accounts receivable-other 92 84 Inventories, net Prepaid expenses and other current assets 33 67 Total current assets Property, plant and equipment, net Deferred financing costs 9 - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue 41 Total current liabilities Commitments and contingencies Stockholders' equity: Preferred stock; $.001 par value; 5,000,000 shares authorized; 500,000 shares issued and none outstanding as of June 30, 2011 and March 31, 2011 - - Common stock; $.001 par value; 50,000,000 shares authorized; 21,426,747 shares issued and 21,350,055 shares outstanding as of June 30, 2011 and March 31, 2011 21 21 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, 76,692 shares at cost at June 30, 2011 and March 31, 2011 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. -3- AdvanSource Biomaterials Corporation Condensed Consolidated Statements of Operations (Unaudited - in thousands, except per share amounts) For the Three Months Ended June 30, Revenues: Product sales $ $ License, royalty and development fees Cost of sales Gross profit Operating expenses: Research, development and regulatory Selling, general and administrative Impairment of long-lived assets 15 - Loss from operations ) ) Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Shares used in computing net loss percommon share, basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements -4- AdvanSource Biomaterials Corporation Condensed Consolidated Statements of Cash Flows (Unaudited - in thousands) For The Three Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation 52 63 Impairment of long-lived assets 15 - Stock-based compensation 11 29 Changes in assets and liabilities: Accounts receivable-trade ) 38 Accounts receivable-other (8 ) 39 Inventories ) 24 Prepaid expenses and other current assets 34 ) Accounts payable 32 ) Accrued expenses 51 35 Deferred revenue ) Net cash flows used in operating activities ) ) Cash flows from investing activities: Purchases of property, plant and equipment - (2 ) Increase in deferred financing costs (9 ) - Net cash flows used in investing activities (9
